DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 10-15, filed on March 20, 2020, are pending in the application.  Claims 1-9 are cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown:
“aperture” claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  The “aperture” is not numbered in the Figures or specification.
“periphery” claimed in claim 14 must be shown or the feature(s) canceled from the claim(s).  The "periphery" is not shown in the figures or numbered in the specification.  The only thing found close to a periphery is "first peripheral region (34)" and "second peripheral region (42)".  These appear to not be the same.  
“spring mechanism” claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  The “spring mechanism” is not numbered in figures or specification.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 (and depending claims 11-15) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aperture is claimed as being in the sliding frame, however, it is difficult to discern what the aperture is.  The specification states that the aperture is L-shaped.  L-shape is found in the window guiding frame and the window sliding frame. 
In claim 10, “transportation position” is introduced twice at line 5 and line 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN104963591A, hereinafter “Hou”) in view of Swensen (US1502887A) and Yeom et al. (KR20100069104A, hereinafter “Yeom”, and further in view of Cassini (US7942027B1) or Zimmermann (DE19708840A1) and Li et al. (US20190202483A1, hereinafter “Li”).
Regarding claims 10-11, Hou discloses a window arrangement (Fig. 1) for a rail vehicle, the window arrangement comprising: a window-guiding frame (5/10; Fig. 1) having a window opening (Figure 1); a movable sliding frame (7; Fig. 1) disposed in said window-guiding frame, said sliding frame  having a transportation position (Fig. 1), said sliding frame having an integrated transportation lock (9; Fig. 1), a window panel (8; Fig. 1) disposed in said movable sliding frame (7; Fig. 1), said window panel having at least one open position, a closed position and a transportation position, said integrated transportation lock (9; Fig. 1)  configured to be connected to said window-guiding frame (5/10; Fig. 1) in said transportation position of said sliding frame; and said integrated transportation lock configured to be screwed to said window-guiding frame (Fig. 1 shows the lock/handle is attached to the frame) in said transportation position.
However, Hou is silent to the sliding frame being formed of sheet metal, the window panel having a larger surface area than said associated window opening of said window-guiding frame, and an aperture laser cut directly in said sheet metal and formed as a screw mount for said integrated transportation lock.
In claim 10-11, Swensen teaches said sliding frame being formed of sheet metal (Swensen - Page 2 lines 12-13).  It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the window arrangement of Hou by having a sliding frame being formed of sheet metal .  Doing so, allows ease of choice of a common material in the industry (Swensen - Page 2 lines 12-13).
In claim 10-11, Yeom teaches said window panel (Yeon - 100; Figs. 3-4) having a larger surface area than said associated window opening of said window-guiding frame (Yeon - 200 (110/210); Fig. 3-4).  It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the window arrangement of Hou by having a window panel having a larger surface area as taught by Yeom.  Doing so, allows for a vertical or inclined sliding window structure having a weight balance function that can easily open and close a window by minimizing a force required to open and close a window (Page 1, Background of the Invention section).
In claim 10-11, laser cutting is a known manufacturing process for cutting sheet metal and other materials into complex shapes without the burden of tooling costs.  Also, Cassini teaches laser cutting a slot portion of a door latch system (Cassini – Col. 5 lines 45-54) or Zimmermann teaches laser cutting body parts of railway passenger cars including holes/recesses (Zimmermann – Paragraph 13). It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sliding frame of Hou by adding laser cutting as a process as taught by Cassini or Zimmermann.  Doing so, allows for holding tighter or closer tolerances (Cassini- Col. 5 lines 45-54) and precision and accuracy of the individual parts prior to assembly (Zimmermann – Paragraph 13).
In claim 10-11, Li teaches a screw mount (30; Figs. 1-2, Paragraph 34) for a window frame (11; Fig. 1, Paragraph 35). It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the window arrangement of Hou by adding a screw mount as taught by Li.  Doing so  allows a person to fasten the train window frame to the train body (Paragraph 34).
Regarding claim 12,  Hou et al. in view of Swensen and Yeom and further in view of Cassini or Zimmermann and further in view of Li discloses the window arrangement according to claim 10, wherein said sheet metal of said sliding frame  angled all around (Hou - Fig. 1 shows that the frames are rounded/angled).  
Regarding claim 13,  Hou et al. in view of Swensen and Yeom and further in view of Cassini or Zimmermann and further in view of Li discloses the window arrangement according to claim 10, wherein said sliding frame delimits a larger surface area than said surface area of said associated window opening of said window-guiding frame (Yeom - Figs. 3-4).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Swensen and Yeom and Cassini or Zimmerman and Li and further in view of Losito (WO2006111870A2).
Regarding claim 14, Hou in view of Swensen and Yeom and further in view of Cassini or Zimmerman disclose window arrangement according to claim 10.  However, the prior art is silent to wherein the window guiding frame has a periphery and an all around seal.
In claim 14, Losito teaches wherein said window-guiding frame (18/18b; Figs. 1 and 3) has a periphery, and an all-around seal (85; Fig. 3) is in abutment between said window panel (14/43a/43b; Figs. 1 and 3) and said periphery and is overlapped by said window panel (Fig. 3).  It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the window-guiding frame of  Hou in view of Swensen and Yeom and further in view of Cassini or Zimmerman by adding a seal as taught by Losito.  Doing so, allows for improved sealing properties between the frame and the window panel (Page 3 lines 10-11, Page 6 lines 9-12, Page 12 lines 10-13).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Swensen and Yeom and Cassini or Zimmerman and Li and further in view of Gemeinbock et al. (DE1957295A, hereinafter “Gemeinbock”) and Thomas (US8671622B2).
Regarding claim 15, Hou in view of Swensen and Yeom and further in view of Cassini or Zimmerman and Li disclose window arrangement according to claim 10 and further comprises: at least one of guiding elements (Hou - attached to the ends of 6; Fig. 1) or locking elements (Hou - 9; Fig. 1) having points of attachment formed integrally with said sliding frame (Hou - the locking element 9 has a point of attachment formed integrally with sliding frame); and a spring mechanism (Hou - 3/4; Fig. 1) .
However, Hou in view of Swensen and Yeom and further in view of Cassini or Zimmerman and Li is silent to a spring being a counterweight or any other type of counterweights.
In claim 15, Gemeinbock teaches  a spring as a counterweight for the frame with window panes (Paragraph 29) and Thomas teaches at least one counterweight (5; Abstract and Col. 2 lines 16-25,  Col. 4 lines 40-46).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the window arrangement of Hou in view of Swensen and Yeom and further in view of Cassini or Zimmerman by adding a counterweight or spring as taught by Gemeinbock and Thomas.  Doing so, allows for the assurance that the frame with glass panels can remain in any position and for serving as a brake during up and down movement (Gemeinbock – Paragraphs 29 and 38) and for assisting in opening and closing panels of an opening/closing device with a uniformly distributed application of force (Thomas – Col. 2 lines 16-25,  Col. 4 lines 40-46).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or                                                                                                                                                                                                         
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612